                                           Case 3:19-cv-02106-TSH Document 6 Filed 05/06/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     THOMAS HAYES,                                     Case No. 19-cv-01297-TSH
                                   9                    Plaintiff,
                                                                                           ORDER CONSOLIDATING CASES
                                  10             v.                                        AND REQUESTING CLARIFICATION
                                  11     FACEBOOK, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13     THOMAS HAYES,                                    Case No. 19-cv-02106 TSH
                                  14                    Plaintiff,
                                  15             v.
                                  16     FACEBOOK,
                                  17                   Defendant.
                                  18
                                  19          On September 12, 2018, pro se Plaintiff Thomas Hayes sued Defendants Facebook, Inc.
                                  20   and Mark Zuckerberg for defamation concerning warnings Facebook posted about clicking on the
                                  21   links to Hayes’s own website or his email address. See Hayes v. Facebook, C-19-1297 TSH, ECF
                                  22   No. 1. Hayes was granted in forma pauperis status in that case. ECF No. 8. On March 28, 2019,
                                  23   the Court granted Defendants’ motion to dismiss and gave Hayes leave to amend within 30 days.
                                  24   ECF No. 61. As part of its order, the Court noted that, other than listing Zuckerberg on the
                                  25   caption page and naming him as a defendant, Hayes’s complaint contained no factual allegations
                                  26   against him.
                                  27          On April 18, 2019, Hayes filed a new case based on the same factual allegations, but with
                                  28   Facebook as the only named defendant. See Hayes v. Facebook, C-19-2106, ECF No. 1. Both
                                           Case 3:19-cv-02106-TSH Document 6 Filed 05/06/19 Page 2 of 2




                                   1   cases are now pending before the undersigned. Accordingly, because the two cases involve

                                   2   common questions of fact and law, the Court CONSOLIDATES the cases pursuant to Federal

                                   3   Rule of Civil Procedure 42.

                                   4           At the same time, the deadline for Hayes to amend in C-19-1297 was April 29, 2019, but

                                   5   he did not file an amended complaint in that case. Based on the timing of Hayes’s complaint in

                                   6   19-2106, it is unclear whether he intended to file a new case or an amended complaint in 19-1297.

                                   7   Accordingly, the Court ORDERS Hayes to clarify his intention by May 23, 2019. Specifically,

                                   8   Hayes shall file a notice stating whether his April 18, 2019 complaint is (1) intended to be an

                                   9   amended complaint in his original case, 19-1297; or (2) intended as a new case, separate from 19-

                                  10   1297.

                                  11           IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: May 6, 2019

                                  14
                                                                                                    THOMAS S. HIXSON
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
